UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS CALIFORNIA AMT-FREE MUNICIPAL BOND FUND - A series of Dreyfus Premier Calififornia AMT-Free Municipal Bond Fund, Inc. - (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 02/28/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund, Inc. February 28, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($) California90.6% ABAG Finance Authority for Nonprofit Corporations, COP (Episcopal Homes Foundation) 5.25 7/1/10 3,500,000 3,537,555 ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 5.50 4/1/21 3,500,000 3,529,470 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 3,535,680 Alameda Corridor Transportation Authority, Revenue (Insured; MBIA, Inc.) 5.13 10/1/16 2,000,000 2,056,120 Alameda County, COP (Insured; MBIA, Inc.) 5.38 12/1/13 4,500,000 4,881,915 Alameda County, COP (Insured; MBIA, Inc.) 5.38 12/1/14 5,500,000 5,959,085 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 15,000,000 14,489,700 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.50 4/1/43 10,000,000 10,104,900 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,443,332 California, GO 5.25 2/1/12 90,000 a 99,636 California, GO (Various Purpose) 5.50 4/1/28 20,000 20,167 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 8,530,000 8,529,488 California Department of Water Resources, Power Supply Revenue 5.88 5/1/12 10,000,000 a 11,466,400 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 7,925,700 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/11 5,000 a 5,564 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/11 225,000 a 250,400 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/15 1,270,000 1,377,213 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 7,752,225 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 11,866,800 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 153,972 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 135,000 155,011 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 55,000,000 51,262,750 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 9,500,000 9,700,545 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 853,966 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 969,320 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 5,498,354 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 6.13 12/1/09 30,695,000 a 32,296,972 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 6.25 12/1/09 9,460,000 a 9,962,704 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 11/15/19 2,000,000 2,008,340 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,540,098 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; MBIA, Inc.) 5.35 7/15/09 240,000 a 246,833 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; MBIA, Inc.) 5.35 8/15/28 2,290,000 2,226,567 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 15,359,338 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 19,830,888 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 970,310 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 4.00 12/1/11 2,645,000 2,788,756 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 4,995,270 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/37 22,110,000 14,900,592 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; MBIA, Inc.) 5.90 6/1/14 59,330,000 65,065,431 California Public Works Board, LR (Department of Corrections, California State Prison - Kern County at Delano II) 5.50 6/1/13 3,000,000 3,239,760 California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; MBIA, Inc.) 6.50 9/1/17 13,000,000 15,329,990 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,702,344 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/20 1,275,000 1,277,779 California Public Works Board, LR (University of California Research Projects) (Insured; MBIA, Inc.) 5.25 11/1/28 10,005,000 9,441,819 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 5,000,000 5,411,750 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue 6.00 7/1/12 3,500,000 a 4,040,750 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue 6.00 7/1/12 2,500,000 a 2,889,800 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue 6.00 7/1/12 5,250,000 a 6,061,125 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,503,775 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 4,925,800 California State University Trustees, Systemwide Revenue (Insured; MBIA, Inc.) 5.00 11/1/26 10,485,000 10,602,851 California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 2,780,000 a 3,002,428 California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 1,220,000 a 1,318,222 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 13,775,200 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,880,000 6,252,780 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 9,763,300 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 5,949,856 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 10,770,000 6,861,890 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 6,898,950 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 12,209,805 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,417,320 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 14,000,000 13,777,960 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,488,483 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 15,478,272 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/33 16,710,000 16,741,248 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/36 14,355,000 14,365,192 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 3,656,250 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds 5.75 9/1/09 5,500,000 a 5,755,310 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; FGIC) 5.00 9/1/19 3,545,000 3,315,355 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; FGIC) 6.00 8/1/24 2,075,000 2,166,030 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; MBIA, Inc.) 5.50 10/1/13 1,000,000 1,082,090 Castaic Lake Water Agency, COP, Revenue (Water System Improvement Project) (Insured; AMBAC) 0.00 8/1/27 10,000,000 b 3,640,000 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 6.00 2/1/10 5,000,000 a 5,292,900 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 6.00 2/1/10 1,000,000 a 1,058,580 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 5.75 2/1/11 18,500,000 a 20,271,745 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 b 1,517,220 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 10,000,000 b 2,441,400 Chino Valley Unified School District, GO (Insured; MBIA, Inc.) 5.25 8/1/30 10,000,000 9,948,700 Coast Community College District, GO (Insured; FSA) 0.00 8/1/29 15,565,000 b 12,241,094 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 13,544,641 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/09 2,260,000 a 2,351,281 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/28 320,000 264,058 Cucamonga County Water District, COP (Water Shares Purpose) (Insured; FGIC) 5.25 9/1/25 5,555,000 5,618,771 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 12,440,000 11,370,036 Dublin Unified School District, GO (Insured; FSA) 5.00 8/1/29 13,430,000 13,344,585 Fontana Community Facilities District Number 2, Senior Special Tax Revenue (Village of Heritage) (Insured; MBIA, Inc.) 5.25 9/1/17 10,000,000 10,059,400 Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 5.50 9/1/32 13,800,000 12,821,718 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 10,940,571 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 7.05 1/1/10 2,000,000 2,107,780 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,255,877 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 5.25 1/15/12 4,550,000 4,538,898 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 5.13 1/15/19 2,000,000 1,745,240 Fremont Union High School District, GO (Insured; FGIC) 5.25 9/1/10 3,400,000 a 3,601,722 Fremont Union High School District, GO (Insured; FGIC) 5.25 9/1/10 4,000,000 a 4,237,320 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,032,025 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; FSA) 0/4.55 6/1/22 1,725,000 c 1,438,236 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.75 6/1/13 14,770,000 a 17,401,571 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 6,228,800 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 34,725,000 20,933,619 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/21 4,375,000 b 2,460,544 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/22 4,605,000 b 2,425,454 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/23 4,850,000 b 2,376,112 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/26 3,265,000 b 1,303,192 Kaweah Delta Health Care District, Revenue 6.00 8/1/12 9,000,000 a 10,507,500 Lincoln, Community Facilities District Number 2003-1 Special Tax Bonds (Lincoln Crossing Project) 5.65 9/1/13 1,125,000 a 1,324,642 Long Beach Bond Finance Authority, Natural Gas Purchase Revenue 5.50 11/15/28 9,000,000 6,737,850 Los Angeles, Wastewater System Revenue (Insured; FSA) 5.00 6/1/32 6,050,000 5,935,353 Los Angeles, Wastewater System Revenue (Insured; MBIA, Inc.) 4.75 6/1/35 10,000,000 9,232,200 Los Angeles Community College District, GO 5.00 8/1/33 18,000,000 17,626,500 Los Angeles Community College District, GO (Insured; MBIA, Inc.) 5.50 8/1/11 1,845,000 a 2,034,481 Los Angeles County Metropolitan Transportation Authority, Sales Tax Revenue (Insured; FGIC) 5.00 7/1/10 1,450,000 a 1,543,076 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/30 10,000,000 9,857,400 Los Angeles Unified School District, GO (Insured; AMBAC) 5.00 7/1/26 10,250,000 10,268,040 Los Angeles Unified School District, GO (Insured; FGIC) 5.00 7/1/21 5,080,000 5,240,579 Los Angeles Unified School District, GO (Insured; MBIA, Inc.) 5.75 7/1/15 3,000,000 3,484,560 Los Angeles Unified School District, GO (Insured; MBIA, Inc.) 5.75 7/1/17 8,385,000 9,822,357 Madera County, COP (Valley Children's Hospital) (Insured; MBIA, Inc.) 6.50 3/15/09 3,370,000 3,374,280 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 b 2,330,088 Modesto Irrigation District, COP (Capital Improvements) (Insured; FSA) 5.25 7/1/16 1,370,000 1,466,928 Mount Diablo Unified School District, GO (Insured; MBIA, Inc.) 5.00 6/1/27 4,670,000 4,704,605 Murrieta Valley Unified School District, GO (Insured; FGIC) 0.00 9/1/21 4,950,000 b 2,519,897 Natomas Unified School District, GO (Insured; FSA) 5.00 8/1/31 13,470,000 12,994,240 Natomas Unified School District, GO (Insured; MBIA, Inc.) 5.95 9/1/21 2,500,000 2,855,250 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) 7.00 1/1/16 670,000 a 867,603 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) 7.50 7/1/21 375,000 a 494,254 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; MBIA, Inc.) 6.30 7/1/18 26,400,000 30,489,888 Oakland Unified School District, GO (Insured; FGIC) 5.25 8/1/24 17,275,000 16,147,115 Orange County Community Facilities District (Landera Ranch) Special Tax Number 1 6.00 8/15/10 3,000,000 a 3,246,540 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 2,728,700 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 4,809,900 Orange County Public Financing Authority, LR (Juvenile Justice Center Facility) (Insured; AMBAC) 5.38 6/1/19 2,000,000 2,144,540 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 964,250 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 2,999,730 Rancho California Water District Financing Authority, Revenue (Insured; FSA) 5.00 8/1/28 8,965,000 8,998,081 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; MBIA, Inc.) 5.38 9/1/25 7,485,000 7,142,187 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) 5.63 7/1/14 10,430,000 a 12,172,957 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,253,274 Sacramento County Laguna Creek Ranch/Elliott Ranch Community Facilities District Number 1, Improvement Area Number 1, Special Tax Bonds (Laguna Creek Ranch) 5.40 12/1/09 1,220,000 1,232,786 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 2007 Water System Project) (Insured; FGIC) 5.00 6/1/25 10,845,000 10,946,509 Sacramento Municipal Utility District, Electric Revenue (Insured; MBIA, Inc.) 6.50 9/1/13 6,930,000 7,709,279 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,311,100 San Diego, Water Utility Fund Net System Revenue (Insured; FGIC) 4.75 8/1/28 19,970,000 18,239,600 San Diego County, COP (Burnham Institute for Medical Research) 5.70 9/1/09 2,405,000 a 2,487,203 San Diego County, COP (Burnham Institute for Medical Research) 6.25 9/1/09 3,800,000 a 3,947,402 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 1,710,890 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 6,601,322 San Diego Unified School District, GO (Insured; FSA) 5.25 7/1/16 1,465,000 1,593,627 San Francisco City and County, COP (San Bruno Jail Number 3) (Insured; AMBAC) 5.25 10/1/21 2,985,000 3,049,416 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; FGIC) 5.00 5/1/21 1,000,000 1,019,250 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,084,400 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; FSA) 5.00 11/1/24 13,185,000 13,497,748 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 b 226,251 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 b 194,465 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 0.00 1/15/32 48,295,000 b 7,895,267 San Mateo Redevelopment Agency, Merged Area Tax Allocation Revenue 5.10 8/1/11 1,835,000 a 2,004,554 Santa Clara Unified School District, GO 5.50 7/1/16 1,870,000 1,980,498 Santa Clara Valley Transportation Authority, Measure A Sales Tax Revenue (Insured; AMBAC) 5.00 4/1/32 7,715,000 7,600,355 Santa Rosa, Wastewater Revenue (Insured; FSA) 5.25 9/1/24 5,110,000 5,330,292 Sequoia Union High School District, GO (Insured; FSA) 5.00 7/1/24 2,695,000 2,771,538 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District GO Bond) (Insured; FSA) 5.00 8/1/27 6,500,000 6,531,265 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 11,722,400 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 2,245,000 1,618,218 Torrance Redevelopment Agency, Tax Allocation Revenue 5.63 9/1/28 500,000 374,540 University of California, Revenue (Limited Project) (Insured; FSA) 5.00 5/15/22 14,655,000 15,151,072 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 10,968,100 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/17 6,000,000 6,891,540 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/22 11,325,000 12,334,511 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 b 552,540 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) 5.75 6/1/12 10,090,000 a 11,550,931 Yorba Linda Water District, Revenue, COP (Capital Improvement Projects) 5.00 10/1/38 3,000,000 2,887,800 U.S. Related7.1% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 1,802,140 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.75 7/1/10 2,000,000 a 2,148,080 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 6.25 7/1/16 3,000,000 3,207,000 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 5.50 7/1/13 4,750,000 4,770,520 Puerto Rico Highways and Transportation Authority, Transportation Revenue 6.00 7/1/10 2,000,000 a 2,135,980 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds 5.50 10/1/32 10,000,000 10,649,800 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.50 10/1/40 39,000,000 41,534,220 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 9,147,054 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,463,220 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 8,232,500 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 3,100,000 3,914,835 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 740,000 764,294 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 2,000,000 1,674,140 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,004,570 Total Long-Term Municipal Investments (cost $1,322,279,883) Short-Term Municipal Coupon Maturity Principal Investment1.2% Rate (%) Date Amount ($) Value ($) California; Irvine Reassessment District, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) (cost $15,345,000) 1.25 3/1/09 15,345,000 d Total Investments (cost $1,337,624,883) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $1,337,624,883. Net unrealized depreciation on investments was $43,362,075 of which $41,100,910 related to appreciated investment securities and $84,462,985 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS CALIFORNIA AMT-FREE MUNICIPAL BOND FUND - A series of Dreyfus Premier Calififornia AMT-Free Municipal Bond Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
